Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of September 30, 2013, among BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Broadwind Towers” and, together with Parent, Brad Foote and Broadwind
Services, each a “Borrower” and collectively the “Borrowers”), 1309 South Cicero
Avenue, LLC, a Delaware limited liability company (“South Cicero”), 5100 Neville
Road, LLC, a Delaware limited liability company (“Neville” and, together with
South Cicero, each a “Guarantor” and collectively the “Guarantors”), and ALOSTAR
BANK OF COMMERCE, a state banking institution incorporated or otherwise
organized under the laws of the State of Alabama (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated as of August 23, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement), pursuant to which the Lender has
agreed to make the Commitments available to the Borrowers from time to time
pursuant to the terms and conditions thereof;

 

WHEREAS, the Borrowers have requested that the Lender agree to amend certain
terms and conditions of the Loan Agreement; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to amend the Loan Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendments to the Loan Agreement. 
Subject to the satisfaction of the conditions to effectiveness referred to in
Section 3 hereof, the Loan Agreement is hereby amended as follows:

 

1.1.                            Section 1.1 (Defined Terms) of the Loan
Agreement is hereby amended by inserting the following definitions of “EPA
Expense” and “EPA Fine” in the appropriate alphabetical order:

 

“EPA Expense” means an amount equal to (a) the amount actually included as an
expense in determining net income, minus (b) the amount actually paid in cash,
in each case, solely in connection with the assessment and repayment of the EPA
Fine for such period; provided, that, upon the Borrower paying the full amount
of the EPA Fine, such amount shall reduce to $0.

 

--------------------------------------------------------------------------------


 

“EPA Fine” means the fine of $1,500,000 to be assessed against Brad Foote Gear
Works, Inc. for violation of the Clean Water Act, Title 33, United States Code,
Section 1319(c)(2)(A), to be paid over a term of three (3) years, pursuant to
that certain Plea Agreement to be entered into in Case No. 1:13-cr-00760-1 in
the United States District Court for the Northern District of Illinois,subject
to court approval.

 

1.2.                            Clause (c) of Item 16 (Financial Covenants) of
the Terms Schedule is hereby amended and restated in its entirety as follows:

 

“(c)                            Capital Expenditures.  Parent and its
Subsidiaries shall not during any Fiscal Year make Capital Expenditures in an
amount exceeding (a) $8,000,000 for Fiscal Year 2013 and (b) $4,000,000 for each
Fiscal Year thereafter.”

 

1.3.                            Item 16 (Financial Covenants) of the Terms
Schedule is hereby amended and modified by amending and restating the
definitions of “EBITDA” and “Fixed Charge Coverage Ratio” in their entirety and
inserting the following in lieu thereof:

 

“EBITDA” means, for any period, determined on a consolidated basis for Parent
and its consolidated Subsidiaries, net income, calculated before interest
expense, provision for income taxes, depreciation and amortization expense,
approved cash restructuring expense as described in Parent’s most recent 10Q or
10K, as the case may be, stock compensation expense, gains or losses arising
from the sale of capital assets, gains arising from the write-up of assets, any
extraordinary gains, and, during the twelve month period commencing on the
initial date the EPA Fine is included as an expense in determining net income,
the EPA Expense (in each case, to the extent included in determining net
income).

 

“Fixed Charge Coverage Ratio” means, for any period, the quotient obtained by
dividing (a) the difference between (i) EBITDA for such period, minus, (ii) the
sum of (A) all unfinanced Capital Expenditures made in such period (other than
an amount not in excess of $8,000,000 for each period ending on or prior to
March 31, 2014) and (B) any Distributions paid by Parent in such period, and
(C) cash Taxes paid by Parent in such period (without benefit of any refund),
divided by (b) the sum of (i) the current portion of scheduled principal
amortization on Debt for Money Borrowed plus (ii) cash interest payments paid by
Borrower in such period.”

 

2.                                      No Other Amendments or Waivers.  The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lender under the Loan Agreement or
any of the other Loan Documents, nor constitute a waiver of any provision of the
Loan Agreement or any of the other Loan Documents.  Except for the amendment and
waiver set forth above, the text of the Loan Agreement and all other Loan
Documents shall remain unchanged and in full force and effect and each Borrower
and each Guarantor hereby ratifies and confirms its obligations thereunder. 
This Amendment shall not constitute a modification of the Loan Agreement or any
of the other Loan Documents or a course of dealing with the Lender at variance
with the Loan Agreement or the other Loan Documents such as to require further
notice by the Lender to require strict compliance with the terms of the

 

2

--------------------------------------------------------------------------------


 

Loan Agreement and the other Loan Documents in the future, except as expressly
set forth herein.  Each Borrower and each Guarantor acknowledges and expressly
agrees that the Lender reserves the right to, and does in fact, require strict
compliance with all terms and provisions of the Loan Agreement and the other
Loan Documents, as amended herein.  No Borrower or Guarantor has knowledge of
any challenge to the Lender’s claims arising under the Loan Documents, or to the
effectiveness of the Loan Documents.

 

3.                                      Conditions Precedent to Effectiveness. 
This Amendment shall be effective as of the date first written above upon the
satisfaction of each of the following conditions precedent in a manner
acceptable to the Lender in its sole and absolute discretion:

 

3.1.                            the Lender shall have received this Amendment,
duly executed by each Borrower and each Guarantor, and the same shall be in full
force and effect; and

 

3.2.                            no Default or Event of Default shall exist under
the Loan Agreement or the other Loan Documents.

 

4.                                      Counterparts.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement.  In proving this Amendment in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought.  Any signatures delivered by
a party by facsimile transmission or by electronic mail transmission shall be
deemed an original signature hereto.

 

5.                                      Reference to and Effect on the Loan
Documents.  Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to “the Loan Agreement”, “thereunder”,
“thereof” or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as amended hereby.

 

6.                                      Entire Agreement.  This Amendment and
the other Loan Documents constitute the entire agreement and understanding
between the parties hereto with respect to the transactions contemplated hereby
and thereby and supersede all prior negotiations, understandings and agreements
between such parties with respect to such transactions.

 

7.                                      GOVERNING LAW.  THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

8.                                      Loan Document.  This Amendment shall be
deemed to be a Loan Document for all purposes.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

BORROWERS:

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

 

 

 

BROADWIND SERVICES, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

 

GUARANTORS:

 

 

1309 SOUTH CICERO AVENUE, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Signatory

 

Second Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

5100 NEVILLE ROAD, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name:

Stephanie K. Kushner

 

Title: 

Authorized Signatory

 

First Amendment to Loan and Security Agreement and Waiver

 

--------------------------------------------------------------------------------


 

LENDER:

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Christopher K. Nairne

 

Name:

Christopher K. Nairne

 

Title:

Director

 

Second Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------